FILE COPY




                          Fourth Court of Appeals
                                San Antonio, Texas
                                       May 19, 2022

                                    No. 04-22-00177-CR

                                     Kevin DEBNAM,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CR6484
                       Honorable Stephanie R. Boyd, Judge Presiding


                                      ORDER
      Appellant’s brief was originally due May 13, 2022. On May 17, 2022, appellant filed a
motion requesting an extension of that deadline until June 16, 2022. After consideration, we
GRANT the motion and ORDER appellant to file his brief by JUNE 16, 2022.



                                                  _________________________________
                                                  Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of May, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court